Citation Nr: 0600582	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  05-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
December 1968.  The veteran did not serve in Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).

FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran's claim of service connection for diabetes 
mellitus was previously denied several times, the most recent 
decision being a denial by the Board in August 2002.  

3.  The evidence presented since August 2002 does not relate 
to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2002 Board decision denying service connection 
for diabetes mellitus is final.  38 U.S.C.A. § 7104 (West 
2002).

2.  New and material evidence sufficient to reopen a claim 
for service connection for diabetes mellitus has not been 
presented.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a 
request to reopen a claim for service connection for diabetes 
mellitus.  In this context, the Board notes that a 
substantially complete application was received in August 
2004.  In August 2004, prior to its adjudication of this 
claim, the AOJ provided notice to the veteran regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate a claim for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was told to provide any pertinent evidence in his 
possession to the VA and to inform the VA of any other 
evidence that he thought would help his claim.  The August 
2004 VCAA letter did not inform the veteran of the 
information and evidence necessary to reopen a claim for 
service connection; however, the rating decision of February 
2005, the Statement of the Case (SOC) in May 2005, and a June 
2005 letter all provided notice of the new and material 
evidence standard to the veteran.  The AOJ readjudicated the 
claim in July 2005 based on all the evidence, without taint 
from prior adjudication.  Thus, the Board finds no prejudice 
from the fact that the veteran was not informed about the new 
and material evidence standard until after the claim was 
initially adjudicated.  Accordingly, the Board finds that the 
requirements of § 5103(a) and § 3.159(b) were met.

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
treatment records since August 2002 have been obtained.  In 
December 2004, the veteran signed an acknowledgment that he 
had no additional medical evidence to submit.  The Board does 
not know of any additional relevant evidence which has not 
been obtained.
In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II. Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There are some disabilities, including diabetes mellitus, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that the RO erred in refusing to reopen 
and grant his claim for service connection for diabetes 
mellitus.  The veteran asserts that he developed diabetes 
while in service and that he was diagnosed with diabetes 
within one year after separating from service.  The veteran 
has made previous claims for service connection for diabetes, 
and was denied by the Board in April 1997 and the Court in 
June 1998 and an application to reopen the claim was denied 
by the Board in August 2002.  

The veteran's last claim for service connection for diabetes 
mellitus was denied by the Board in August 2002.  At that 
time, the Board noted that the previously considered evidence 
included the veteran's service medical records, VA medical 
records, and private medical records which did not show 
diabetes within the presumptive year after service; a VA 
hospital summary dated in December 1972 noting a diagnosis of 
diabetes mellitus and noting that the veteran had been told 
of this condition on a routine physical examination for his 
employment three months earlier; an April 1996 physician's 
statement noting that the physician was retired and did not 
have records, although as best as he could recall he treated 
the veteran for early diabetic state in his office in the 
late sixties; and statements from the veteran and 
acquaintances to the effect that he was diagnosed with 
diabetes shortly after service.  Some evidence submitted 
prior to the August 2002 Board decision was found to be 
redundant of the evidence considered in the April 1997 Board 
decision.  New evidence before the Board in the August 2002 
decision included treatment records from 1995 to 2001, and a 
January 1999 statement by a physician stating that the 
veteran had a history of sugar in his urine in 1968.  The 
veteran's claim was denied for failing to provide evidence 
that was both new and material as to the relationship between 
the veteran's service and his diabetes mellitus.  

The August 2002 Board decision is final based upon the 
evidence then of record.  38 U.S.C.A. § 7104.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the last time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the August 2002 decision.  

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Some of the evidence submitted by the veteran is duplicative 
of evidence previously considered by the Court in its June 
1998 decision and the Board in its August 2002 decision.  
Such redundant evidence is not new.

Additional evidence submitted since the August 2002 Board 
decision includes private medical records from April through 
December 2004 and VA treatment records from November 2003.  
These records are treatment records for a variety of 
conditions, including diabetes.  This evidence is cumulative, 
not new.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
In this regard, the Board notes that previously considered 
evidence already established that the veteran has diabetes.  
This evidence also is not material as it fails to show the 
presence of diabetes mellitus during service or within the 
first post-service year.  In fact, none of the medical 
evidence obtained by the VA gives an opinion as to the start 
date of the veteran's diabetes mellitus.  

The veteran has also submitted statements in support of his 
claim.  The Board notes that the veteran's written statements 
are not sufficient to reopen the claim.  His statements 
pertaining to the onset of his diabetes mellitus have been 
considered previously by the Court in its June 1998 decision 
and the Board in its August 2002 decision.

Consequently, the Board finds that the evidence received 
since the August 2002 denial of the claim for service 
connection for diabetes is cumulative or redundant, or does 
not relate to an unestablished fact necessary to substantiate 
the claim.  What was lacking at the time of the prior 
decisions, and is still lacking, is competent evidence of a 
nexus between the current diabetes mellitus and the veteran's 
period of service.  Because the evidence received since the 
RO decision to deny service connection is not new and 
material, the claim for service connection for diabetes may 
not be reopened.  The prior decision denying the claim 
remains final.





ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for diabetes mellitus.  The 
request to reopen the claim is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


